DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in respond to Preliminary Amendment filed on 11/13/2019.
Claims 1-3, and 7 have been amended in this action.
Claims 3, and 4 have been canceled in this action.
Claim 6 previously canceled.
Claims 1-3, and 7 are pending.
Claims 1-3, and 7 are allowed.

Drawings
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the informal drawing is unclear to represent the claims, the drawing is required to use text label to clarify each of the components/steps.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward R. Williams (Reg. No. 36,057) on 5/4/2021.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in the application.
Listing of Claims:
1.    (Currently amended) A method for firmware over-the-air (FOTA) update building services [[,]] in particular lighting technology installations, comprising multiple devices comprising:
storing a firmware update image sent by the server of the multiple devices; and
triggering [[the]] a copying of the firmware update image from the respective external memory multiple devices by 
timeout) after the trigger command is issued, the server uses eedbacks from the multiple devices of the multiple devices has received the firmware update image and the trigger command from the server, and wherein the copying of the firmware update image does not take place until after the predefined time period has elapsed, 
wherein, if the server check is negative with respect to at least one device of the multiple devices, the firmware over-the-air update is aborted by the server within the predefined time period (timeout); and
wherein if a device of the multiple devices which does not receive an activation command for using the firmware by a boot loader of the device, replaces the firmware update image in the internal memory of the device with a golden copy of the firmware, wherein the golden copy of the firmware is a secured, stored and tested executable and compatible version of the firmware.
2.    (Currently amended) The method according to Claim 1, wherein the server each of the multiple devices of the multiple devices connects to the server 
3.    (Currently amended) The method  according to Claim 2, in which each of the multiple devices which has connected to the server update by a boot loader of each of the multiple devices. 
4.    (Canceled) 
5.    (Canceled) 
6.    (Cancelled)
7.    (Currently amended) The method of Claim 1 wherein each of the multiple devices is an operating device for lamps in the building services.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, triggering a copying of the firmware update image from the respective external memory to an internal memory of a microcontroller of each of the multiple devices by a trigger command issued by the server, wherein, within a predefined time period timeout) after the trigger command is issued, the server uses feedbacks from the multiple devices to check whether each of the multiple devices 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-3, and 7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191